E            NEY     GENE
                   OF   TEXAS




                   May 5, 1953

Hon. David Moore
Criminal District Attorney
124th Judicial District
Longview, Texas         Opinion No. S-37
                        Re: Const,itutionalityof ,Ho,use
                            Bill 93,.Acts 5lst Legis-
                            lature, Regular Session,
                            1949, chapter 368, page
                            702 and Ho'useBill 196,
                            Acts 52nd Legislature, Re-
                            gular Session, 1951, chapter
                            156, page 270, relative to
                            the e~stablishmentof juvenile
Dear Sir:                   courts.
            YOU have a,skedus the following questions:

           "1 : Is the 1951 act void in its
     entirety, void as to portion, or valid?
           "2. Is the 1949 act void in its
     entirety, void as to portion, or valid?
           “3 . May the Co~untyCourt of Gregg
     County sit as a Juvenile Court?
           "4. Does the 124th District Court have
     jurisdiction as ,such (as distinguished from
     a Juvenile Co,urt)to try dependent and
     neglected child, adoption, support, and
     custody cases when such Court has not yet
     been designated as a Juvenile Court and
     where the County Co,urtIs acting as Juvenile
     Court by designationof the 'Judges?"
           You have informed,us that Gregg County has
two district co,urtsand a juvenile board.
           It was held in Rochelle v. State, 89 Tex.
Grim. 592, 232 S.W. 838 (1921) that a criminal district
co,urtis a district co,urtwithin the meaning of the
Constitution.
Hon. David Moore, page 2 (S-37)


           In light of the above decision we do not be-
lieve that the variance between the caption and body of
Ho,useBill 196, Acts 52nd Legislature, R.S., 1951,
chapter 156, page 270, that is, the caption refers to
district courts while the body refers to criminal dis-
trict courts, as well as district Wurts, contravenes
Section 35, Article II,1of the Constitution of Texas.
In our opinion the entire act is valid.
           It is not nece,ssaryto pass on the constitu-
tionality of House Bill 93, Acts 51s.tLegislature, R.S.,
1949, chapter 368, page 702, since it has been repealed.
           House Bill 196, Acts 52nd Legislature, R.S.,
1951, chapter 156, page 270, states in part:
           !!
            . . . In co,untieshavin two (2) or
     more~district co,urtsor one (1B or more
     district co~urtsand one (1) or more criminal
     district co.urts,and having a ;tuvenileboard,
     such board shall designate one (1) of such
     district courts or criminal district courts
     to be the juvenile court of such county. . .'
           Therefore, the county co,urtof Gregg County
cannot sit as the juvenile co~urt.
           In connection with the jurisdiction of the disk-
trict court of Gregg County, House Bill 196, Acts 52nd
Legislat.ure,R-S., 1951, chapter 156, page 271, states in
part::
           "In all co,untieshaving two (2) or
     more district courts . . . in addition to
     cases of j~uveniledelinquency, all new
     cases of dependency, neglect, support, child
     custody, and adoption, shall henceforth be
     filed in the juvenile court of such counties;
     provided, however, that nothing herein con-
     tained shall prevent the transfer of such
     cases to other courts having jurisdiction
     thereof .underexisting laws."
           The above mentioned type of case must be filed
in the Juvenile Court of Gregg County. However, they may
be transferred to the other district court as pro,vided
above.
Hon. David Moore, page 3 (S-37)


                     SUMMARY
           The variance between the caption and
     body of House Bill 196, Acts 52nd Legisla-
     ture, 1951, one referring to district courts
     and the other referring to criminal district
     courts, is not material. The County Court
     of Gregg County cannot sit as the juvenile
     court. Certain types of cases must be filed
     originally in the Juvenile Co,urtof Gregg
     County.
                                  Yours very tmly,
APPROVED:                         JOHN BEN SHEPPERD
                                  Attorney General
J. C. ,Davis, Jr.
County Affairs Division
Hillis E. Gresham                 By&--       c wQj+
Reviewer                            Sam C. Ratliff
                                              Assistant
Robert S. Trotti
First Assistant
John Ben Shepperd
Attorney General
SCR:am